Citation Nr: 1435166	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  05-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an increased initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) through November 10, 2005.  

2.  Entitlement to an increased disability rating in excess of 30 percent for PTSD since November 10, 2005.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona, and that RO certified the Veteran's appeal to the Board in May 2014.  

Evidence of record, including a May 2003 submission purporting to contain a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), the February 2004 RO decision, and the July 2004 statement of the case (SOC), reflects that the Hawaii Office of Veterans Services (HOVS) was previously involved in the Veteran's claim.  However, subsequent VA correspondence does not list HOVS as the Veteran's representative, and there is no valid VA Form 21-22 of record.  Therefore, in June 2014, the Board sent the Veteran a letter to his address of record requesting that he clarify his desire for representation and informing him that if he did not respond to the letter within 30 days, the Board would assume that he desired to represent himself.  The Veteran did not respond to this letter and there is no indication that he did not receive it at his current address of record.  Accordingly, the Board has determined that the Veteran does not have a legal representative as there is no valid VA Form 21-22 of record and that he desires to represent himself in this appeal.  See 38 C.F.R. § 14.631(a) (2013).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  However, the documents within the Virtual VA system do not include any non-duplicative records which are relevant to the Veteran's claim on appeal.  

The issue of entitlement to an increased disability rating in excess of 30 percent for PTSD since November 10, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Through November 10, 2005, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment which are most nearly approximated by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but no higher, for PTSD have been met through November 10, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran initially claimed entitlement to service connection for posttraumatic stress disorder (PTSD) in May 2003.  He was provided with notice regarding his claim in June 2003.  Although it appears the Veteran was not provided with VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, the Board finds this is harmless, as service connection was subsequently granted in a February 2004 RO decision.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes that the Veteran was provided with additional notice of how to substantiate an increased rating claim in July 2005 and October 2005.  No additional discussion of the duty to notify regarding the initial rating of the Veteran's PTSD is required.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records have been obtained and associated with the claims file.  

As discussed below, the Board is remanding the claim of entitlement to an increased disability rating in excess of 30 percent for PTSD since November 10, 2005 to schedule a current VA examination and to obtain current treatment records.  However, there is no reason to remand the issue of entitlement to an increased rating through November 10, 2005, as the RO obtained all identified treatment records, specifically VA treatment records, for that time period.  The Veteran was afforded VA examinations in October 2003 and November 2005, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide a sound basis that allows the Board to address the applicable rating criteria through November 10, 2005.  The VA examiners personally interviewed and examined the Veteran, considered his reported history, provided sufficiently detailed descriptions of the claimed disability, and provided analysis to support the resulting opinions, including the information necessary to evaluate the Veteran's PTSD through November 10, 2005.  

To the extent the Veteran reported attendance at the Maui Vet Center and such records were not obtained by VA, the Board finds no harm in this, as the October 2003 VA examination clearly reflects that the Veteran reported no prior treatment for PTSD and that he went to the Vet Center to get help applying for VA benefits.  Therefore, a remand to obtain any existing Vet Center records is not required as it would serve no useful purpose and would only further delay adjudication of the Veteran's appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a remand which unnecessarily imposes additional burdens on VA with no benefit flowing to the claimant should be avoided).  

No additional relevant evidence pertaining to the time period through November 10, 2005 has been identified by the Veteran.  Indeed, the Veteran's VCAA notice response form, received in April 2006, indicated that he had no further evidence to submit in support of his claim.  Thus, all necessary development has been accomplished regarding the issue decided herein and no further notice or assistance is required for a fair adjudication of that issue.  


II.  Initial Rating - PTSD through November 10, 2005

The Veteran seeks entitlement to an increased initial disability rating in excess of 10 percent for PTSD.  As discussed below, the Board concludes that through November 10, 2005, the Veteran's PTSD most closely approximated the criteria for an increased initial 30 percent disability rating.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 10 percent disabling from May 13, 2003, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2013).  

Under the applicable rating criteria, a 10 percent disability rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or where symptoms are controlled by continuous medication.  Id.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran was first afforded a VA examination regarding his PTSD claim in October 2003.  He reported experiencing numerous symptoms of PTSD since discharge from active service, including chronic sleep impairment with nightmares, irritability, and a history of conflict at home and work.  He reported that he was able to maintain long-term employment by finding types of work that did not exacerbate his symptoms.  He also reported periods of depression lasting several days.  The examiner did not find any of the following: impairment in communication, delusions or hallucinations, inappropriate behavior, memory loss or impairment, panic attacks, or history of suicidal or homicidal ideation.  The examiner diagnosed chronic PTSD, mild to moderate, with limited effect on the Veteran's occupation and greater impact upon the Veteran's social functioning leading to social isolation.  The examiner assigned a current GAF score of 65, which is indicative of mild symptoms, and encouraged the Veteran to contact a VA medical center for medication and treatment options.  

The Veteran was also afforded a VA social survey concurrent to the above VA examination.  He appeared neat and clean, and displayed a flat, depressed affect.  He reported his military experiences and stressors, including his combat experiences.  He described his employment history post-service, including 16 years as a street sweeper operator with the county, and stated that he would not have even able to hold a job for that long if he wasn't able to work by himself on a night shift, when there were no other people around.  He admitted that he became angry with his bosses at times but was holding out for retirement.  Other reported symptoms included conflict with his spouse and family, social isolation, and periods of depression with anxiety, anger, and lack of interest in past hobbies.  He also reported that his memory was good, although he had trouble remembering people's names.  

VA treatment records document the Veteran's individual mental health therapy from June 2004 to February 2005, at which time the Veteran relocated from Hawaii to Arizona.  These sessions reflect an ongoing diagnosis of chronic PTSD and the Veteran's continued symptomatology consisting of the following: conflict at work, hyperarousal, anger, problems with concentration, sleep disturbance, lack of interest in things he once found enjoyable, and avoidance of contact with others whether at home, in other social situations, or at work.  

At a subsequent VA PTSD review examination in November 2005, the Veteran appeared anxious, with normal speech, good judgment and insight, and normal memory and concentration.  There were no delusions or feelings of unreality.  He reported that he had not been having nightmares, although he continued to experience intrusive thoughts related to his active service and combat experiences, leading to anger and irritability, about ten days per month.  He denied flashbacks but reported hypervigilant behavior when surrounded by too many people.  He reported participation in social activities with family members, but denied any close friendships.  The examiner stated that overall, the Veteran's current symptomatology relevant to PTSD included avoidance behavior, anger and irritability managed mostly by avoidance behavior and verbal outbursts, intrusive thoughts occurring about ten times per month, hypervigilant behavior in crowded places, and occasional exaggerated startle.  The examiner diagnosed chronic PTSD and assigned a GAF score of 60, which is reflective of moderate symptoms.  

The Board concludes that through November 10, 2005, the date of the VA PTSD review examination, the Veteran's PTSD most closely approximated the criteria for an increased initial 30 percent disability rating.  

As first noted on the October 2003 VA examination, the Veteran displayed symptoms of PTSD including chronic sleep impairment with nightmares, irritability, and a history of conflict at home and work, which he only maintained by working alone.  He also reported social isolation, depression, anxiety, anger, lack of interest in past hobbies, and trouble remembering people's names.  Similarly, the November 2005 VA examination showed symptoms including anxiety, avoidance behavior, anger, irritability, intrusive thoughts, hypervigilant behavior, and occasional exaggerated startle.  Further, the Veteran's GAF scores of 65 in October 2003 and 60 in November 2005 are indicative of his symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Resolving reasonable doubt in the Veteran's favor, a disability rating of 30 percent for his PTSD is warranted for the time period through November 10, 2005.  

A rating higher than 30 percent is not warranted for the time period through November 10, 2005.  The Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria for a 50 percent disability rating.  While a flat affect was noted in the October 2003 social survey, he has never displayed unusual speech patterns or panic attacks.  No impairment of cognitive function or ability to understand complex commands has been shown.  The only impairment of memory reported was during the October 2003 social survey when the Veteran reported trouble remembering people's names, which is contemplated by the assigned 30 percent rating.  Moreover, he has shown an ability to maintain work relationships within parameters that do not exacerbate his symptoms, and, while he reported trouble establishing friendships, he has retained strong familial relationships.  As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Thus, the Board finds that the Veteran's symptoms do not result in the required level of occupational and social impairment for a rating above 30 percent through November 10, 2005.  


III.  Extraschedular & TDIU Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anxiety, suspiciousness, and chronic sleep impairment, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported anger and irritability in a work setting, and that he was only able to work during a night shift that allowed him to avoid being around co-workers.  However, the evidence does not indicate that he was rendered unemployable due to his PTSD; rather, he was able to maintain long-term employment, including 18 years as a county street sweeper operator.  Therefore, a claim for TDIU has not been reasonably raised by the record, nor has such a claim been expressly raised by the Veteran.  


ORDER

Entitlement to an increased initial disability rating of 30 percent for PTSD is granted through November 10, 2005.  


REMAND

A remand is necessary regarding the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for PTSD since November 10, 2005, in order to obtain any current treatment records and to afford him a current VA examination.  

Treatment records from the VA Pacific Islands Health Care System (VA PIHCS) document that the Veteran's individual mental health therapy ended in February 2005, when the Veteran relocated from Hawaii to Arizona.  In a December 2004 therapy note, the Veteran indicated his intent to continue mental health therapy with a VA therapist in Arizona.  

The most current VA treatment records within the claims file are the November 2005 VA examination report.  The October 2007 supplemental statement of the case (SSOC) indicates that a search of the Phoenix VA Medical Center (VAMC) did not result in any additional treatment records as of October 2007; however, there is no indication that a negative response was received from any VAMC aside from the October 2007 SSOC notation.  VA treatment records are deemed to be in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is reasonable, especially given the Veteran's intent to continue therapy and the length of time that has passed, that there are additional existing records of VA treatment since November 2005.  Therefore, a search for any further records of VA treatment from November 2005 should be undertaken.  

Additionally, the Veteran should be contacted to allow him to provide information regarding any private treatment he may have received for his service-connected PTSD, including authorization for VA to then attempt to obtain any identified treatment records.  

Finally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Review of the record reveals that the Veteran was last afforded a VA examination in November 2005.  In light of the nearly nine years that have elapsed since the last VA examination regarding the Veteran's PTSD, the Board concludes a new VA examination is necessary to determine the current severity of his service-connected PTSD disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file from November 2005 to the present.  Contact the Veteran and obtain the necessary information and authorization to obtain any private treatment records since November 2005.  All efforts to obtain outstanding VA and private treatment records are to be clearly documented, including any negative responses received.  

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD disability.  The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected PTSD found to be present.  A complete rationale for all opinions expressed should be provided.  

3.  Thereafter, reajudicate the claim on appeal.  If any benefit sought remains denied, provide the Veteran and with an SSOC and an opportunity to respond.  Then, return this matter to the Board, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


